Title: Godet to the American Commissioners, 20 March 1778
From: Godet, Henricus
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Amsterdam 20th. March 1778
The Motive of my Writing you this time Arises from a Disagreeable Circumstance, Which I think a Matter incumbant on my Attachment toward the publick good; and Highly Necessary to be Communicated to you.
Mr. Merckle being incumberd With a parcell of Arms Contracted for the publick, and being ready to Sail, Is apprehensive of being arrested and being obliged to receive the Same, depending upon the House of Hornica fizo & Co.’s assistance, Who as he tells me has made Use of Very unbecomeing threats to him, Similar to a Disclosure to sir J. York; in my opinion Contradictory to the trust invested in them; Mr. Merckle, Declares he will be obliged to Commence a publick Lawsuit, against that House in order to Extricate himself; I Should be heartily Sorry to See any future ill Consequences arise from any of their Imprudance Which may very Likely be the Case. I pray you would take an Early Step to Mitigate their respective fumes; I have the Honour to be With High Esteem Gentlemen your very Humble Servant
Henricus Godet
 
Addressed: A Messieurs / Messrs. Franklin & Dean / a / Passy
Notation: Godet. 20. March 1778
